Exhibit 10.1 EMPLOYMENT AND CONFIDENTIALITY AGREEMENT Community West Bank Chief Credit Officer This Employment and Confidentiality Agreement (the “Agreement”) is made and entered into as of September 6, 2007 (the “Effective Date”) by and between Community West Bank, a Nationally Chartered Bank and wholly owned subsidiary of Community West Bancshares (the “Bank”), Community West Bancshares, a California corporation (“Parent”) and Richard M. Favor (“Executive”). Witnesseth Whereas the Bank is a California national banking association duly organized, validly existing, and in good standing under the laws of the United States of America, with power to own property and carry on its business as it is now being conducted, with its principal place of business located at 445 Pine Street, Goleta, California 93117; Whereas the Bank desires to avail itself of the skill, knowledge and experience of Executive in order to insure the successful management of its business; Whereas the parties desire to enter into this Agreement; Whereas the parties hereto desire to specify the terms of Executive’s employment by the Bank and Company as controlling Executive’s employment at the Bank; Now, therefore, in consideration of the representations, warranties, and mutual covenants set forth in this Agreement, the following terms and conditions shall apply to Executive’s employment with the Bank on and after the Effective Date: Initials: Initials: 1 1. ARTICLE 1 – EMPLOYMENT AND TERM Employment.The Bank shall employ Executive as the Bank’s Executive Vice President and Chief Credit Officer (the “Position”), and Executive accepts such employment, in accordance with the terms and conditions set forth in this Agreement.The place of Executive’s employment under this Agreement shall be in Goleta, California, at a location determined by the Chief Executive Officer of the Bank (CEO). Policies and Regulations.Executive shall observe, comply with and be bound by all of the policies, rules and regulations established by the Bank with respect to its executives and otherwise, all of which policies, rules and regulations are subject to change by the Bank from time to time. 2. ARTICLE 2 – DUTIES OF EXECUTIVE Powers.At all times Executive shall be empowered by and subject to the powers and authority of the Board of Directors and the Bank’s shareholders.Executive shall report directly to the Bank’s President and Chief Executive Officer (“CEO”). Duties. a. Executive Vice President and Chief Credit Officer of the Bank.Executive, directly or through subordinate supervision, shall be responsible for technical and operational activities on a day-to-day basis, as well as formulation of strategies and business plans to achieve the Bank’s long range objectives.Executive agrees to render services and perform the duties and acts of Executive Vice President and Chief Credit Officer (the “Duties”) in connection with all aspects of Bank’s business as may be required by the Board of Directors and/or the Bank’s CEO.Executive shall perform these Duties, and the Specific Duties as defined below, faithfully, diligently, to the best of Executive’s ability and in the best interests of the Bank, consistent with the highest standards of the banking industries and in compliance with all applicable laws, rules, regulations, and policies applicable to the Bank, including, but not limited to, the Federal Deposit Insurance Act, as amended, and all regulations thereunder, and the Bank’s Articles of Association and Bylaws. Initials: Initials: 2 b. Executive Vice President and Chief Credit Officer of Parent.Executive also shall have the position of Executive Vice President and Chief Credit Officer of Parent.Executive agrees to render services and perform the duties and acts of Executive Vice President and Chief Credit Officer of Parent as may be required by the Board of Directors of Parent and/or the Parent’s CEO. Specific Duties.Without limiting any of Executive’s Duties and obligations under Section 2.2, above, Executive agrees to undertake and perform all duties required of the Position (“Specific Duties”), including, but are not limited to: (a) Formulates, reviews and updates loan policy and presents changes to Directors Loan Committee as appropriate. (b) Approves loans within established limits in the area of commercial lending and Small Business Administration loans, and makes recommendations to Directors Loan Committee. (c) Directs credit officers, SBA Business Development Officers, and Special Assets staff, regarding structure, documentation, compliance, and loan workouts. (d) Serves as primary contact for the credit function on regulatory exams and credit review. (e) Provides credit training directly or through other resources. (f) Recommends and monitors loan concentration limits. (g) Serves as the Bank’s Community Reinvestment Act Officer. (h) Develops/enhances loan products and underwriting. (i) Analyzes and determines the allowance for loan and lease loss (ALLL). (j) Develop and maintain effective communication and working relationships with direct reports and inter-departmental staff. Initials: Initials: 3 Conflict of Interests.
